 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11       SAMUEL KOLB, J.K., by and through his           No. 2:19-cv-0079 DB
         Guardian ad Litem, KARIN KOLB, and
12       KARIN KOLB,
13                        Plaintiffs,                    ORDER
14             v.
15       COUNTY OF PLACER; DEPUTY
         CURTIS HONEYCUTT,
16

17                        Defendants.
18

19            On January 15, 2020, the court granted the parties’ stipulation to continue various pretrial

20   deadlines as well as the date set for trial in this action. 1 (ECF No. 39.) On March 31, 2020, the

21   parties filed a stipulation and proposed order for a further continuation of those deadlines. (ECF

22   No. 58.) On April 3, 2020, the court issued an order denying the parties’ stipulation because the

23   stipulation failed to allow adequate time between the final pretrial conference and commencement

24   of trial. (ECF No. 59.)

25            On April 6, 2020, the parties’ filed another stipulation to amend the schedule set in this

26   action. (ECF No. 60.) This stipulation seeks to grant the parties’ additional time for discovery

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 13.)
                                                     1
 1   and law and motion, while shortening the time between the close of law and motion and the final
 2   pretrial conference. (Id. at 3.)
 3           The time allotted between the close of law and motion and the final pretrial conference is
 4   necessary if the court is going to have any hope of resolving any motion for summary judgment
 5   sufficiently in advance of the final pretrial conference for the court and the parties to prepare for
 6   the final pretrial conference. Adopting the parties’ proposed stipulation would not allow for the
 7   necessary time. In short, granting the parties’ stipulation would give the parties’ additional time
 8   to prepare their cases while taking from the court’s time to prepare for trial. The court will not
 9   enter such an order. 2
10           Accordingly, IT IS HEREBY ORDERED that the parties’ April 6, 2020 stipulation (ECF
11   No. 60) is denied.
12   DATED: April 7, 2020                                   /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19   DLB: 6
     DB/orders/orders.consent/kolb0079.stip.cont.den2.ord
20

21

22

23

24

25

26
     2
27    To avoid any further confusion, the parties are advised that the court will not enter any order
     shortening the time between the close of law and motion, the final pretrial conference, and/or the
28   commencement of trial.
                                                       2
